OPINION — AG — ** CHARGES — FEE — COURT CLERK — CERTIFIED ** THIS OPINIONS RESTATES OPINION NO. NOVEMBER 9, 1950 — MORRIS WHICH STATED: " COURT CLERKS SHOULD CHARGE THE FEE OF .10 PER FOLIO IN FURNISHING CERTIFIED COPIES, WHETHER SUCH COPIES BE ACTUALLY PREPARED BY THE COURT CLERK OR BE SUBMITTED TO HIM BY SOME ONE DESIRING TO HAVE SAME CERTIFIED. IN FACT, WE CONCLUDE THAT SUCH WAS THE INTENT OF THE LEGISLATION BY 28 O.S. 31 [28-31], 28 O.S. 32 [28-32] . IF IT HAD BEEN INTENDED THAT THE PROVISIONS SHOULD REMAIN IN EFFECT AS TO FEES TO BE CHARGED BY COURT CLERK, NO REPEAL OF SUCH ACT WOULD HAVE BEEN INCLUDED IN SENATE BILL NO. 196 (REPRODUCTION, XEROX, LEGISLATIVE INTENT, REPEAL OF LEGISLATION) CITE: 28 O.S. 31 [28-31], 28 O.S. 32 [28-32], ARTICLE XVII, SECTION 2, ARTICLE V, SECTION 57 (FRED HANSEN)